Citation Nr: 0308236	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-13279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 31, 1997 
for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to June 
1981.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1998 RO decision which granted service 
connection for a low back disability (described as 
degenerative disc disease of L4-L5) effective from April 31, 
1997.  The veteran appeals for an earlier effective date for 
service connection for this condition.  He requested but 
later cancelled a Board hearing.


FINDINGS OF FACT

1.  The veteran was released from active duty on June 19, 
1981.

2.  On August 21, 1981, the RO received a claim from the 
veteran in which he requested service connection for multiple 
conditions due to injuries sustained in a service accident, 
and one of the claimed conditions was residuals of a back 
injury.  Shortly thereafter, the RO adjudicated the matter of 
service connection for multiple conditions, although it 
failed to adjudicate the question of service connection for 
residuals of a back injury.

3.  On April 31, 1997, the veteran again claimed service 
connection for residuals of a back injury.  The RO thereafter 
granted service connection for a low back disability 
(described as degenerative disc disease of L4-L5) from a 
service back injury, and service connection for this 
condition was made effective from April 31, 1997.

4.  The veteran's August 21, 1981 claim for service 
connection for residuals of a back injury remained open and 
unadjudicated until the RO's ultimate grant of service 
connection for a low back disability.



CONCLUSION OF LAW

The correct effective date for service connection for a low 
back disability is June 20, 1981 (day after active duty), 
based on the claim filed on August 21, 1981 (within the year 
after active duty).  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Navy from January 
11, 1977 to June 19, 1981.  Service medical records show that 
on February 19, 1980 he was seriously injured when he was 
walking on a road and was struck by a truck.  He was knocked 
unconsious and sustained multiple fractures, contusions, and 
abrasions.  He was thereafter hospitalized and treated for 
his injuries.  The hospital records primarily focus on the 
more obvious and serious injuries such as a cerebral 
contusion, a broken right hip (intertrochanteric fracture, 
requiring surgery), and broken right ankle.  There was 
mention of less significant injuries such as contusions and 
abrasions of the right chest, flank, and abdomen.  The 
hospital records do not detail any low back injury, although 
on one occasion in early March 1980 it was noted that, 
following recent spinal anesthesia, there was an area of 
erythema over the lumbar spine and that spinal anesthesia to 
this area would not be administered in an upcoming procedure.  
As to the spine as a whole, the service medical records note 
degenerative disc disease of the cervical spine (neck) due to 
the accident injuries.

On August 21, 1981, the RO received the veteran's original 
application for service connection, and on this he listed 
various conditions which he claimed were residuals of 
injuries in the February 19, 1980 service accident.  Among 
the conditions listed in the space on the form, which asks 
for a description of the condition and date on which it 
began, was: "Degenerative Disc Disease 2/19/80."  The next 
item listed in this space on the form was: "Back Injury 
2/19/80."

An October 1981 VA examination described various conditions, 
but no low back disorder was diagnosed.  The back was normal 
on physical inspection; there were no back X-rays taken; and 
the examiner did not specifically state whether there was or 
was not a current low back disorder.

In a November 1981 rating decision, the RO granted service 
connection for a cervical spine (neck) condition including 
post-traumatic degenerative disc disease and residuals of 
compression fractures, residuals of a right femur (hip) 
fracture, and residuals of a right ankle fracture with 
traumatic arthritis.  The RO did not address the question of 
service connection for residuals of a back injury.

On April 31, 1997, the RO received another claim from the 
veteran in which he requested service connection for a low 
back disability (a lumbar disc condition).  He maintained 
that this condition was due to injury in the service accident 
in which he was hit by a truck.

With this claim the veteran submitted an April 1997 medical 
report which noted he had lumbar disc disease, and the doctor 
opined that this was most likely due to the original injury 
in "1981."

On an examination for the VA in July 1997, the veteran 
reported that his injuries in the service accident included 
injury to his low back.  Following current examination, the 
diagnosis was lumbar spine degenerative disc disease at L4-L5 
with associated spinal stenosis.  The doctor opined that this 
low back condition was due to injury in the February 1980 
service accident.  In a January 1998 examination report, this 
same doctor again noted that, after review of the records, 
the veteran's current low back condition was due to injury in 
the February 1980 service accident.  The doctor noted that 
the veteran now had localized degenerative disc disease of 
the low back, which was disproportionate to his age and which 
was consistent with a significant traumatic event such as the 
motor vehicle/pedestrian accident in February 1980.  The 
doctor pointed out that it was very common in a patient with 
multiple injuries (such as closed head trauma, cervical spine 
injury, and right hip injury which the veteran had in 
service) that a low back injury could be overlooked and 
inadequatedly documented at the time of hospitalization, 
because of the severity of his other injuries.  The doctor 
also noted that in an incident in which there was such force 
as to cause a right intertrochanteric fracture in a young 
person, such force would not be isolated to only the hip 
region, but would also involve his low back, and this offered 
further support for a relationship between the low back 
condition and the February 1980 service accident.  

In a March 1998 rating decision, the RO granted service 
connection and a 20 percent rating for a low back disability 
(described as degenerative disc disease of L4-L5), and this 
was made effective from April 31, 1997.  The RO found that 
the low back condition was directly due to service injury.

The veteran thereafter appealed for an effective date earlier 
than April 31, 1997 for service connection for the low back 
disability.  In support of this, his representative has 
argued that the effective date for this condition should be 
set based on the original claim for service connection for a 
back injury, filed by the veteran in August 1981.  The 
representative asserted that the RO never adjudicated the 
August 1981 claim for service connection for a back 
condition, and thus such claim remained pending until the 
ultimate grant of service connection years later.

II.  Analysis

The veteran claims an effective date earlier than April 31, 
1997 for service connection for a low back disability.  Under 
the circumstances of this case, there has been adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The law provides that the effective date for service 
connection, in the case of an original claim, will be the day 
after separation from service, or the date entitlement arose, 
if the claim is received by the VA within the year after 
service; if the claim is filed more than a year after 
service, the effective date will be the date of VA receipt of 
the claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The 
effective date for service connection, based on a reopened 
claim supported by new and material evidence, is the date of 
VA receipt of the reopened claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q), (r).

The evidence shows that the veteran sustained multiple 
injuries in a February 1980 accident in which he was hit by a 
truck while walking.  He was released from active duty on 
June 19, 1981.  The RO received his initial compensation 
claim on August 21, 1981 (within the year after service), and 
in this he claimed service connection for multiple conditions 
from injuries in the service accident; among the conditions 
claimed were "Degenerative Disc Disease" and "Back 
Injury."  The degenerative disc disease being claimed at 
that time apparently referred to the degenerative disc 
disease of the cervical spine (neck) which was diagnosed in 
service, and the RO granted service connection for this 
cervical spine condition in a November 1981 decision.  By 
common usage, when someone refers to a "back" injury, they 
are  usually referring to the low back, or perhaps, less 
frequently, to the mid back.  The term "back" generally is 
not commonly used to refer to the neck area, although such 
usage would not be out of the question, given that the spine 
runs from the neck to the low back.  In any event, the most 
reasonable interpretation of the veteran's August 21, 1981 
application is that it included a separate claim for service 
connection for a low back disability.  

As pointed out by the veteran's representative, the August 
21, 1981 claim for service connection for a low back 
disability was not addressed by the RO at that time or later, 
until the RO ultimately granted service connection for a low 
back condition by the March 1998 rating decision.  The August 
21, 1981 claim for service connection for a low back 
disability therefore remained pending and unadjudicated for 
years after it was filed, and under the law the effective 
date for service connection for such condition is to be set 
in relation to the August 21, 1981 claim.  The RO made 
service connection for a low back disability effective from 
April 31, 1997, which is a date of a later claim for the 
benefit; but under the circumstances such was only a 
redundant claim, and it does not govern the effective date 
for service connection.  

The evidence as a whole shows the service-connected low back 
disability has persisted since service, and entitlement arose 
as of the time the veteran left service.  The claim for 
service connection for a low back disability was filed on 
August 21, 1981, within the year after separation from 
service on June 19, 1981.  It follows that the correct 
effective date for service connection for a low back 
disability is June 20, 1981, the day after separation from 
service.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in granting this benefit.

The Board notes, however, that the current 20 percent rating 
for the low back disability may or may not be effective from 
June 20, 1981.  The RO will have to review the severity of 
the low back disability since the effective date of service 
connection and, if warranted by the evidence, the RO may 
assign "staged ratings" for the condition since the 
effective date for service connection (i.e., different 
percentage ratings for different periods of time, based on 
the facts found).  See Fenderson v. West, 12 Vet.App. 119 
(1999).  Any such rating action is the responsibility of the 
RO and is not part of the present appeal.


ORDER

An earlier effective date of June 20, 1981, for service 
connection for a low back disability, is granted.






	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

